DETAILED ACTION
Currently, claims 1, 3-5, and 7-10 are being examined, while the remaining claims have either been cancelled or withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 July 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Phan, U.S. 6,529,756 (hereinafter Phan) in view of Stack, U.S. 2016/0250474 (hereinafter Stack).
Regarding claim 1, Phan discloses (note figs. 7-14b; col. 7, line 14) a device comprising: a shaft (92) comprising a multi-segment end effector comprising: a first segment (80) provided on a proximal portion of the shaft, the first segment comprises a first set of flexible ‘support elements’ (each half of hoop ‘84’ constitutes a single support element – two support elements altogether) that each comprise an array of electrodes (‘82’ – note col. 12, line 25 and col. 16, line 8) positioned at separate and discrete portions thereon and is transformable between a retracted and an expanded deployed configuration, the first set of support elements cooperatively form a first geometry when in the expanded deployed configuration; and a separate second segment (124) provided on a distal portion of the shaft and longitudinally spaced apart from the first segment along the shaft, the second segment is transformable between a retracted and an expanded deployed configuration, the second segment comprises a second set of flexible ‘support elements’ (129), wherein each one of the second set of support elements comprises a single deformable wire that comprises an array of electrodes (‘130’ – note col. 12, line 46) positioned at separate and discrete portions thereon, the second set of flexible support elements necessarily extending in an outward direction away from the distal portion of the shaft.  However, Phan fails to explicitly disclose that each of the deformable wires define a freely independent distal-most portion thereof, which would define a distal-most end of the device when the second segment is in either of the retracted and expanded deployed configurations.  Stack teaches (note figs. 10A-B; paragraph 87) a similar device having an expandable end effector composed of flexible support elements (40) with electrodes (38) thereon, wherein each support element defines a freely independent distal-most portion thereof to define a distal-most end of the device.  It is well known in the art that these different tissue-anchoring configurations (e.g., balloon, tines, basket) are widely considered to be interchangeable, as can be seen in Stack (note figs. 9A-11B).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the device of Phan so that each of the deformable wires would define a freely independent distal-most portion thereof which would define a distal-most end of the device.  This is because this modification would have merely comprised a simple substitution of interchangeable tissue-anchoring configurations in order to produce a predictable result (see MPEP 2143).  It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 3, 4, and 8-10, Phan discloses (see above) a device capable of meeting the required functional language limitations. 
Regarding claim 5, Phan discloses (note figs. 7-14b) a device wherein, when in the expanded deployed configuration, the first set of support elements (see above) comprises: a first pair of struts (i.e., adjacent quadrants of ‘84’ forming upper half of loop), each comprising a ‘loop’ shape and extending upwards; and a second pair of struts (i.e., adjacent quadrants of ‘84’ forming lower half of loop), each comprising a ‘loop’ shape and extending downwards.   
Regarding claim 7, Phan discloses (see above) a device wherein the first and second sets of support elements comprise deformable ‘composite wires’, said composite wires comprising shape memory material (note col. 11, line 6 and col. 12, line 46).

Claims 1, 3-5, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Perfler, U.S. 2017/0151014 (hereinafter Perfler) in view of Phan and Stack.
Regarding claim 1, Perfler discloses (note abstract, figs. 11-16) a device comprising: a shaft (4) comprising a multi-segment end effector comprising: a first segment (3) provided on a proximal portion of the shaft, the first segment comprises a first set of flexible ‘support elements’ (each pair of adjacent 3a’s constitutes a single support element – two support elements altogether) that each comprise an array of electrodes positioned at separate and discrete portions thereon and is transformable between a retracted and an expanded deployed configuration, the first set of support elements cooperatively form a first geometry when in the expanded deployed configuration; and a separate second segment (2) provided on a distal portion of the shaft and longitudinally spaced apart from the first segment along the shaft, the second segment is transformable between a retracted and an expanded deployed configuration, the second segment comprises a second set of flexible ‘support elements’ (2a), wherein each one of the second set of support elements comprises a single deformable wire that comprises an electrode positioned thereon (note paragraphs 172-175), the second set of flexible support elements necessarily extending in an outward direction away from the distal portion of the shaft.  However, Perfler fails to explicitly disclose that each single deformable wire (from the second set of support elements) comprises an array of electrodes positioned at separate and discrete portions thereon.  Phan teaches (see above) a similar apparatus comprising two sets of support elements, wherein each support element (i.e., deformable wire) from the second set comprises between one and eight discretely-positioned electrodes thereon (note col. 7, line 50).  It is well known in the art (as can be seen in Phan) that these different electrode configurations are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the apparatus of Perfler so that each single deformable wire (from the second set of support elements) comprises an array of electrodes positioned at separate and discrete portions thereon.  This is because this modification would have merely comprised a simple substitution of interchangeable electrode configurations in order to produce a predictable result (see MPEP 2143).  While this combination of references teaches a device having the claimed electrode configuration, it fails to expressly teach that each of the deformable wires of the second segment define a freely independent distal-most portion thereof which would define a distal-most end of the device when the second segment is in either of the retracted and expanded deployed configurations.  Stack teaches (note figs. 10A-B; paragraph 87) a similar device having an expandable end effector composed of flexible support elements (40) with electrodes (38) thereon, wherein each support element defines a freely independent distal-most portion thereof to define a distal-most end of the device.  It is well known in the art that these different tissue-anchoring configurations (e.g., balloon, tines, basket) are widely considered to be interchangeable, as can be seen in Stack (note figs. 9A-11B).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the device of Perfler so that each of the deformable wires would define a freely independent distal-most portion thereof which would define a distal-most end of the device.  This is because this modification would have merely comprised a simple substitution of interchangeable tissue-anchoring configurations in order to produce a predictable result (see MPEP 2143).  It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 3, 4, and 8-10, Perfler discloses (see above) a device capable of meeting the required functional language limitations (note paragraphs 192-199). 
Regarding claim 5, Perfler discloses (note figs. 11-16) a device wherein, when in the expanded deployed configuration, the first set of support elements (see above) comprises: a first pair of struts (i.e., upper 3a’s), each comprising a loop shape and extending upwards; and a second pair of struts (i.e., lower 3a’s), each comprising a loop shape and extending downwards.   
Regarding claim 7, Perfler discloses (see above) a device wherein the first and second sets of support elements comprise deformable ‘composite wires’, said composite wires comprising shape memory material (note paragraphs 116 and 193).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because they do not apply to the current rejections.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794